Citation Nr: 1441004	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left thigh dermatitis.

2.  Entitlement to service connection for right 1st metatarsophalangeal joint osteoarthritis. 

3.  Entitlement to service connection for head injury residuals.

4.  Entitlement to service connection for cervical spine disability. 

5.  Entitlement to service connection for lumbar spine disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had requested a hearing with a local hearing officer in March 2011.  In June 2011, he indicated that he wanted to reschedule that hearing.  The hearing never occurred, but in December 2011, the RO advised him that it received his statement dated August 16, 2011 in which he stated that he did not want a hearing and that he wanted the decision to be made based on the evidence of record.  The Veteran did not respond to this statement of the case statement by indicating that he did want a local hearing officer hearing.  Furthermore, in January 2012, the Veteran indicated that he did not want a Board hearing.  The Board is satisfied that all hearing opportunities which the Veteran desires were afforded to him.  

The issues of service connection for head injury, cervical spine, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2011, the Veteran effectively withdrew his appeal on the issue of entitlement to service connection for left thigh dermatitis.

2.  The Veteran's current right 1st metatarsophalangeal joint osteoarthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.   



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for left thigh dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5). (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for right 1st metatarsophalangeal joint osteoarthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2011, prior to the promulgation of a decision in the appeal, the Veteran advised that he wanted to withdraw his appeal concerning the matter of entitlement to service connection for left thigh dermatitis.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeal has been withdrawn.

For the right 1st metatarsophalangeal joint disability claim, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in April 2009 prior to the initial adjudication of the claim in September 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  No VA examination is necessary as the record does not establish that the Veteran suffered a relevant in-service event, disease, or injury or had arthritis or symptoms of it within 1 year post-service.  38 C.F.R. §  3.159.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

In this case, service treatment records are silent for reference to right great toe problems.  A record dated in June 1966 indicates that he "stuck" the toe(s) of a foot while playing ball, he was advised to use a hot soak and there were no subsequent complaints.  Although he complained of swelling of the right foot in November 1966, a subsequent treatment record dated in December 1966 reflects that the only diagnosis was plantar wart right foot 9a disorder for which service connection has already been granted).  Additionally, the Veteran denied having or having had foot problems on service examinations in February 1965 and in September 1967 the only foot problem he reported was the plantar wart.  His feet were evaluated and found to be clinically normal at those times.  

There is no evidence of osteoarthritis of the foot until many years later.  The Veteran sought a VA podiatry consultation in March 2009.  It was reported that he had been driving a military truck in 1967 and had multiple injuries.  He complained of a very painful right great toe.  The history of trauma was as above, and he said he had jammed his toe on occasion since the original injury.  He stated that his condition had lasted since 1967.  On VA evaluation by a podiatrist in March 2009, the Veteran reported pain to his right hallux in 1967, with a history of an accident in service.  He denied prior treatment.  On examination, he had pain on plantar flexion of the 1st metatarsophalangeal joint and dorsal spurring of bone to the base of the proximal phalanx of the right hallux.  X-rays revealed mild 1st metatarsophalangeal joint osteoarthritis.  

After reviewing all of the evidence, the Board concludes that service connection is not warranted for right 1st metatarsophalangeal joint osteoarthritis.  Even accepting the claim that he sustained an injury to that toe during service, osteoarthritis of the metatarsal was not manifest in service or within 1 year of separation as probatively shown by the denial of relevant symptoms and its clinical absence on service discharge examination in January 1968 and the absence of a diagnosis of arthritis within 1 year of separation or for many, many years thereafter.  Moreover, there is no competent evidence of record relating it to any incident of service, including the claimed accident.  The Veteran's assertion that his condition had lasted since1967 is outweighed by the service examination report showing his right great toe was normal in September 1967, his denial of prior and present right great toe problems at that time, and his admission of no prior treatment in March 2009.  Contemporaneous records have much greater probative value than recollections made 40 years later.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal on the issue of entitlement to service connection for left thigh dermatitis is dismissed.

Service connection for right 1st metatarsophalangeal joint arthritis is denied. 


REMAND

The Veteran was treated for low back strain and cervical/neck pain in service, but he denied pertinent symptomatology on later service examinations in February 1965 and September 1967 and was clinically normal at those times.  He did not report any relevant post-service treatment when he was asked to do so in his March 2009 claim form.  However, post-service treatment was mentioned at the time of an April 2009 VA physical therapy evaluation.  At that time, the Veteran mentioned prior massages and chiropractic treatment, as well as an L3-4 laminectomy for herniated nucleus pulposus in 1998 and an emergency room visit for an exacerbation of low back pain in January 2009.  His first VA treatment appears to have been in March 2009.  A VA examiner in August 2009 concluded that his current neck and back problems, which are shown as cervical and lumbar spine degenerative disc disease and arthritis on April 2009 VA X-rays, were probably not related to service.  However, one of the reasons he provided for that opinion was that there were no records to indicate chronic conditions of these areas either during or following service.  If the Veteran submits earlier records of treatment, it appears that the VA examiner's opinions might change.  In light of the above, the Board finds that additional development of the record is warranted for these claims as indicated below.     

Regarding the claim for service connection for head injury, service records show that the Veteran was a truck driver in service.  In September 1964, he was seen for headaches, cough, and rhinorrhea for 3 days, and an upper respiratory infection was suspected.  In October 1964, he complained of cervical pain and limitation of motion, and he claimed to have been driving a truck prior to its onset.  He again complained of neck pain in November 1964, and in December 1964, he complained of a cold-headache, and probable viral upper respiratory infection was suspected.   He complained of a headache while he had a temperature of 98 in April 1966.  At the time of his February 1965 and September 1967 service examinations, he denied having or having had frequent or severe headaches, and he was clinically normal at those times.  He has submitted no post-service medical records of headache treatment.  However, in January 2011, he stated that he injured his head while driving a 25 ton truck in service, and that he has had headache pain ever since then.  In light of the above, the Board concludes that additional development is necessary detailed below.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all available records of treatment which the Veteran received for the disabilities at issue since service discharge.  

2.  Thereafter, if any additional records are obtained showing earlier treatment for cervical or lumbar problems, another VA examination or medical opinion should be obtained for such claims.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current lumbar or cervical spine disability was manifest in service or is otherwise causally related to service?

Detailed reasons for the responses must be furnished. 

3.  Regardless of whether additional records are obtained showing post-service treatment for headaches, schedule the Veteran for an examination appropriate for his head injury residuals claim.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinions as to the following:  

     a) The examiner should opine as to whether he or she feels that a head injury at least as likely as not (a probability of at least 50 percent) occurred in service, given the evidence of record and any additional evidence provided on examination.  

     b)  For the following opinion, the examiner should assume that a head injury occurred in service.  The examiner should opine as to whether it at least as likely as not (a probability of at least 50 percent or higher) that any current headache disorder is a manifestation of a head injury which occurred in service or is otherwise causally related to service?  

Detailed reasons for the responses must be furnished. 

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


